UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA Magistrate Case No. _&2|- |} })
¥v.
ORDER

_ Philip Steuinet

 

The financial ability of the defendant to retain counsel having been established by the
Court, and the defendant not having waived the appointment of counsel,

ITISonthis 27TH dayof Rect) , 2021

ORDERED that the Office of the Federal Public Defender for the District of New

Jersey is hereby appointed to represent said defendant in this cause until further Order of the

Court.

HONORABLE ANTHONY R. MAUTONE
UNITED STATES MAGISTRATE JUDGE

 
